

116 HR 4746 IH: Transgender Military Service Reporting Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4746IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Brown of Maryland (for himself, Ms. Speier, Ms. Escobar, Mr. Pappas, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to submit to Congress a report on service waivers for
			 transgender individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transgender Military Service Reporting Act of 2019. 2.Report on service waivers for transgender individuals (a)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter for a two-year period, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report identifying the number of individuals (disaggregated by the status of the individuals as exempt individuals or nonexempt individuals) to whom the following applied during the reporting period for such report:
 (1)Diagnosed with a covered medical condition— (A)prior to accession into the Armed Forces; or
 (B)as a member of the Armed Forces. (2)Presumptively denied accession into the Armed Forces as a result of a covered medical condition.
 (3)Applied for a service waiver as a result of a covered medical condition. (4)Received a service waiver for a covered medical condition.
 (5)Denied a service waiver for a covered medical condition. (6)Separated from the Armed Forces as a result of a covered medical condition.
 (b)DefinitionsIn this section: (1)The terms exempt individuals and nonexempt individuals have the meanings given those terms in attachment 3 of the memorandum—
 (A)issued by the Office of the Deputy Secretary of Defense; (B)dated March 12, 2019; and
 (C)with the subject heading Directive-Type Memorandum (DTM)–19–004—Military Service by Transgender Persons and Persons with Gender Dysphoria.
 (2)The term covered medical condition means— (A)gender dysphoria;
 (B)gender transition treatment; or (C)any other condition related to gender dysphoria or gender transition treatment.
 (3)The term reporting period means, with respect to a report submitted under subsection (a), the calendar year most recently completed before the date on which such report is to be submitted.
 (4)The term service waiver includes a waiver— (A)for accession into the Armed Forces;
 (B)to continue service in the Armed Forces; or (C)to otherwise permit service in the Armed Forces.
					